internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 7-plr-149088-02 date date legend taxpayer a b c d e f g h dear we received a letter dated a from taxpayer’s authorized representative requesting permission for taxpayer to revoke its election under sec_41 of the internal_revenue_code this letter responds to that request the facts submitted and the representations made are as follows taxpayer the common parent of its consolidated_group is an accrual basis taxpayer with a g taxable_year which ends on the h for the b taxable_year taxpayer elected to determine its credit_for_increasing_research_activities under the alternative_incremental_research_credit rules of sec_41 for the c d and e taxable years taxpayer continued to determine its research_credit using the alternative_incremental_research_credit rules of sec_41 before the due_date including extensions of taxpayer’s return taxpayer submitted a request to revoke its prl-149088-02 election for qualified_research_expenses paid_or_incurred during the taxable_year that ended on f as well as for all subsequent taxable years for taxable years beginning after date taxpayers may elect to determine their credit_for_increasing_research_activities under the alternative_incremental_research_credit rules of sec_41 as provided in sec_41 any election under sec_41 shall apply for the taxable_year in which made and all succeeding taxable years unless revoked with the consent of the secretary based solely on the facts submitted and representations made by taxpayer we grant permission for taxpayer to revoke its election to determine its credit_for_increasing_research_activities under the alternative_incremental_research_credit rules of sec_41 for qualified_research_expenses paid_or_incurred during the taxable_year ending on f taxpayer should compute its research_credit for the taxable_year ending on f and all succeeding taxable years using the general_rule of sec_41 provided that taxpayer does not make a new election to determine its credit_for_increasing_research_activities under the alternative_incremental_research_credit rules of sec_41 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely brenda m stewart senior counsel branch associate chief_counsel passthroughs special industries cc
